     Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
CAROLINA GUZMAN
on behalf of herself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


I.C. SYSTEM, INC.

                                    Defendant.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                       Introduction
1.       Plaintiff Carolina Guzman seeks redress for the illegal practices of I.C. System, Inc.,

         concerning the collection of debts, in violation of the Fair Debt Collection Practices Act,

         15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                              Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Upon information and belief, Defendant’s principal place of business is located in St. Paul,

         Minnesota.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.

6.       Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).




                                                        -1-
      Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 2 of 9 PageID #: 2




                                           Jurisdiction and Venue

7.      This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

        1331.

8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

        that give rise to this action occurred, in substantial part, in this district.

                                  Allegations Particular to Carolina Guzman

9.      Upon information and belief, on a date better known by Defendant, Defendant began to

        attempt to collect an alleged consumer debt from the Plaintiff.

10.     On or about January 20, 2020, the Plaintiff pulled her credit report with Experian

        whereupon she discovered an account being reported by the Defendant.

11.     The debt allegedly was purportedly owed to a Sprint.

12.     Under the “payment status” column, the Defendant stated in part: “Seriously past due date

        / assigned to attorney[.]” (see attached exhibit)

13.     Defendant misrepresented the legal status of the alleged debt by furnishing the national

        credit bureaus with a statement, that the account had been assigned to an attorney.

14.     Such language is a misrepresentation that an attorney is involved in the collection of the

        Plaintiff’s account in violation of 15 U.S.C. § 1692e(3), and a false threat of legal action

        in violation of 15 U.S.C. § 1692e(5).

15.     The vagueness of the said language adds to the misrepresentation.

16.     Moreover, the said language is misleading in a material way as the reference may have

        been "assigned to an attorney" instills angst in the unsophisticated debtor.

17.     As this account was not assigned to an attorney, the mention of attorney representation

        was knowingly false.




                                                    -2-
      Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 3 of 9 PageID #: 3




18.        Section 1692e(3) forbids “The false representation or implication that any individual is an

           attorney or that any communication is from an attorney.”

19.        Section 1692e(5) forbids “The threat to take any action that cannot legally be taken or that

           is not intended to be taken.”

20.        The Plaintiff does not and has never had any contractual relationship with Sprint.

21.        The balance that the Defendant was seeking to collect was non-existent; the Defendant

           made the Plaintiff believe that she in fact owed such an amount to Sprint when it was not

           the case.1

22.        The Defendant deceptively engaged in the collection of an invalid debt purportedly owed

           by the Plaintiff.

23.        Section 1692e of the FDCPA states:

                  “A debt collector may not use any false, deceptive, or misleading
                  representation or means in connection with the collection of any debt.
                  Without limiting the general application of the foregoing, the following
                  conduct is a violation of this section:

                  (2) The false representation of --

                  (A) the character, amount, or legal status of any debt.”

24.        Section 1692(f) of the FDCPA states:

                  “A debt collector may not use unfair or unconscionable means to collect
                  or attempt to collect any debt. Without limiting the general application of
                  the foregoing, the following conduct is a violation of this section:

                  (1) The collection of any amount (including any interest, fee, charge, or
                  expense incidental to the principal obligation) unless such amount is
                  expressly authorized by the agreement creating the debt or permitted by
                  law.”

1
  Vangorden v. Second Round, L.P., 897 F.3d 433 (2d Cir. 2018). Consumer stated a claim under §§ 1692e(2), 1692e(10), and 1692f(1) when
she alleged that a collection letter falsely stated that she owed a debt and then requested payment on the alleged debt. Rejecting an argument b y
the collector that § 1692g shielded it from liability, the Second Circuit held that “nothing in the text of the FDCPA suggests that a debtor’s ability
to state a § 1692e or § 1692f claim is dependent upon the debtor first disputing the validity of the debt in accordance with § 1692g.” Finally, the
court concluded that a letter misstating “the very existence” of a debt can mislead the least sophisticated consumer regardless of the intent of the
collector.




                                                                         -3-
      Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 4 of 9 PageID #: 4




25.        The Defendant misrepresented the legal status of the alleged debt, as the debt was not

           owed by the Plaintiff.2

26.        Defendant violated 15 U.S.C. §§ 1692e(2)(A) and 1692f(1) of the FDCPA for the false

           representation of the character, amount, or legal status of the debt, and for collecting on a

           debt which was not expressly authorized by the agreement creating the debt or permitted

           by law.

27.        Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

           Defendant.

28.        Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

           collection communications.

29.        Defendant violated the Plaintiff's right not to be the target of misleading debt collection

           communications.

30.        Defendant violated the Plaintiff's right to a truthful and fair debt collection process.

31.        Defendant used materially false, deceptive, misleading representations and means in its

           attempted collection of Plaintiff's alleged debt.

32.        Defendant's communications were designed to cause the debtor to suffer a harmful

           disadvantage in charting a course of action in response to Defendant's collection efforts.

33.        The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of



2
  See Lee v. Kucker & Bruh, LLP, 2013 U.S. Dist. LEXIS 110363, 2013 WL 3982427 (S.D.N.Y. Aug. 2, 2013). ("Defendants argue that they are
not liable for violating the FDCPA because they did not know that they were misrepresenting that Mr. Lee's account was delinquent. ([Footnote
1] Defendants rely on the decision in Stonehart v. Rosenthal, No. 01 Civ. 651, 2001 U.S. Dist. LEXIS 11566, 2001 WL 910771, at *6 (S.D.N.Y.
Aug. 13, 2001) (holding that to "state a claim under § 1692e(2) of the FDCPA, [the plaintiff] must show that [the debt collector] knowingly
misrepresented the amount of the debt"), and similar district court cases inside and outside this circuit. These cases, howev er, are at odds with
binding Second Circuit precedent.), See also Goldman v. Cohen, No. 01 Civ. 5952, 2004 U.S. Dist. LEXIS 25517, 2004 WL 2937793, at *10,
n.11 (S.D.N.Y. Dec. 17, 2004), aff'd on other grounds, 445 F.3d 152 (2d Cir. 2006). (concluding that analysis in Stonehart contradicts the plain
language of 1692k(c) and the law as stated by the Second Circuit). This argument is contrary to binding Second Circuit precedent. The Defendants
here are strictly liable for their violation of § 1692e. This Court holds that the misrepresentation in the Three Day Notice, the Verification and the
Petition for summary nonpayment eviction of a debt supposedly owed by Mr. Lee for rent and fuel charges, when in fact he was current on his
payments, is a violation of § 1692e(2)(A)."), Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, No. 16-2165-cv, 2017 BL 407422 (2d Cir. Nov.
14, 2017). ("[S]ection 1692f contains a non-exhaustive list of unfair practices, including the collection of an invalid debt."))




                                                                         -4-
      Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 5 of 9 PageID #: 5




        their rights, the act enables them to understand, make informed decisions about, and

        participate fully and meaningfully in the debt collection process. The purpose of the

        FDCPA is to provide information that helps consumers to choose intelligently. The

        Defendant's false representations misled the Plaintiff in a manner that deprived her of her

        right to enjoy these benefits, these materially misleading statements trigger liability under

        section 1692e of the Act.

34.     These deceptive communications additionally violated the FDCPA since they frustrate the

        consumer’s ability to intelligently choose his or her response.

35.     As an actual and proximate result of the acts and omissions of the Defendant, Plaintiff has

        suffered including but not limited to, fear, stress, mental anguish, emotional stress and

        acute embarrassment for which she should be compensated in an amount to be established

        by a jury at trial.

                                 AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of herself and the
                              members of a class, as against the Defendant.
36.     Plaintiff re-states, re-alleges and incorporates herein by reference, paragraphs one (1)

        through one thirty-five (35) as if set forth fully in this cause of action.

37.     This cause of action is brought on behalf of Plaintiff and the members of a class.

38.     The class consists of all persons whom Defendant’s records reflect resided in the State of

        New York who (a) observed on their credit reports, accounts that were being reported by

        Defendant; (b) wherein the Defendant had furnishing the national credit bureaus with a

        statement, that the account had been assigned to an attorney; and (c) the Defendant

        violated 15 U.S.C. §§ 1692e(2)(A), 1692e(3), 1692e(5), 1692e(8), 1692e(10) and




                                                  -5-
      Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 6 of 9 PageID #: 6




        1692f(1) of the FDCPA for the false representation of the character, amount, or legal status

        of the debt.

39.     Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

        in this case because:

               A. The class is so numerous that joinder of all members is impracticable, though

                   the precise number of class members may be known only to the Defendant.

                   Plaintiff estimates that each class has thousands of members

               B. There are questions of law and fact common to the class and these questions

                   predominate over any questions affecting only individual class members. The

                   principal question presented by this claim is whether the Defendant violated

                   the FDCPA.

               C. The only individual issue is the identification of the consumers who observed

                   such information on their credit reports, furnished by the Defendant to the

                   credit bureaus (i.e. the class members), a matter capable of ministerial

                   determination from the records of Defendant.

               D. The claims of the Plaintiff are typical of those of the class members. All are

                   based on the same facts and legal theories.

               E. The Plaintiff will fairly and adequately represent the class members’ interests.

                   The Plaintiff has retained counsel experienced in bringing class actions and

                   collection-abuse claims. The Plaintiff's interests are consistent with those of

                   the members of the class.

40.     A class action is superior for the fair and efficient adjudication of the class members’

        claims. Congress specifically envisions class actions as a principal means of enforcing the




                                                 -6-
      Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 7 of 9 PageID #: 7




        FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

        individuals, whose rights will not be vindicated in the absence of a class action.

        Prosecution of separate actions by individual members of the classes would create the risk

        of inconsistent or varying adjudications resulting in the establishment of inconsistent or

        varying standards for the parties and would not be in the interest of judicial economy.

41.     If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

        pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

42.     Collection attempts, such as those made by the Defendant are to be evaluated by the

        objective standard of the hypothetical “least sophisticated consumer.”

                          Violations of the Fair Debt Collection Practices Act

43.     The Defendant’s actions as set forth above in the within complaint violates the Fair Debt

        Collection Practices Act.

44.     Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

        the members of the class are entitled to damages in accordance with the Fair Debt

        Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in her favor and against the Defendant and award damages as follows:

               A. Statutory and actual damages provided under the FDCPA, 15 U.S.C. §

                   1692(k);

               B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                   and

               C. Any other relief that this Court deems appropriate and just under the

                   circumstances.




                                                -7-
    Case 1:20-cv-04545-ARR-JO Document 1 Filed 09/24/20 Page 8 of 9 PageID #: 8




                                    Dated: Woodmere, New York
                                         September 23, 2020


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com


Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                    -8-
1/20/2020       Case 1:20-cv-04545-ARR-JO https://www.creditchecktotal.com/c/#/print/experian/now
                                           Document 1 Filed 09/24/20 Page 9 of 9 PageID #: 9
    CAROLINA GUZMAN - Experian
    Date of Report: Jan 20, 2020


                                                                             Collections
                                                                               I.C. SYSTEM, INC
                                                                                                                              Closed
                                                                                  987437XX


        ACCOUNT DETAILS                                                                    CONTACT INFORMATION

        Account Name                                                 I.C. SYSTEM, INC      PO BOX 64378
                                                                                           SAINT PAUL, MN 55164
        Account #                                                           987437XX       (888) 735-0516

        Original Creditor                                                      SPRINT      PAYMENT HISTORY

        Company Sold                                                                  -          2020              2019
                                                                                           Jan Feb Mar Apr   Jan Feb Mar Apr
        Account Type                                                     COLLECTION          N

                                                                                           May Jun Jul Aug   May Jun Jul Aug
        Date Opened                                                         May 2019                              N   N   N

                                                                                           Sep Oct Nov Dec   Sep Oct Nov Dec
        Account Status!                                                        Closed                         N   N   N   N


        Payment Status       Seriously past due date / assigned to attorney, collection
                             agency, or credit grantor's internal collection department      N    Negative


        Status Updated                                                       Jun 2019

        Balance                                                                  $277

        Balance                                                          Jan 12, 2020
        Updated

        Original Balance                                                         $277

        Monthly                                                                       -
        Payment

        Past Due                                                                 $277
        Amount

        Highest Balance                                                               -

        Terms                                                                 1 Month

        Responsibility                                                       Individual

        Your Statement                                                                -

        Comments                            Account in dispute-reported by subscriber

                            Account information disputed by consumer under the Fair
                                                               Credit Reporting Act




https://www.creditchecktotal.com/c/#/print/experian/now                                                                             14/18
